Citation Nr: 1414081	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  13-17 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to nonservice-connected death pension benefits. 

2.  Entitlement to accrued benefits. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel
INTRODUCTION

The appellant's spouse had service with the Philippine Commonwealth Army from January 5, 1942 to January 4, 1943; from January 19, 1943 to January 28, 1943; and from April 1, 1945 to April 11, 1945.  He was also a prisoner of war (POW) from May 27, 1942 to January 4, 1943.  He died in September 1974, and his widow is the appellant.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (3).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant's spouse's service with the Philippine Commonwealth Army (USAFFE) does not qualify as requisite service to confer eligibility to the appellant for VA nonservice-connected death pension benefits. 

2.  The appellant did not submit a claim for any benefit within one year after the her spouse's death in 1974.



CONCLUSIONS OF LAW

1.  The legal criteria for basic eligibility for VA nonservice-connected death pension benefits are not met.  38 U.S.C.A. §§ 101, 107(a), 1521 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.40, 3.41 (20113). 

2.  Entitlement to accrued benefits is not warranted as a matter of law.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.152, 3.1000(a) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

Concerning the appellant's claims for accrued benefits and nonservice-connected death pension benefits, as will be explained below, there is no legal basis upon which the benefits may be awarded and the appellant's claims must, consequently, be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of VCAA have no effect on an appeal where the law and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). 

II.  Death Pension Benefits

Service before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the U.S. pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States, shall not be deemed to have been active military, naval, or air service for the purposes of any law of the U.S. conferring rights, privileges, or benefits upon any person by reason of the service of such person or the service of any other person in the Armed Forces, except for specified benefits, which do not include death pension benefits authorized by chapter 15, title 38, U.S. Code.  38 U.S.C.A. § 107(a); 38 C.F.R. §§ 3.40, 3.41.  In other words, the law provides that nonservice-connected death pension benefits are not available to the surviving spouse of one who served in the recognized guerrilla forces, the New Philippine Scouts, or the Philippine Army.

The appellant's spouse's service did not satisfy the statutory or regulatory requirements which define "active military service" requirements necessary to establish basic eligibility for entitlement to nonservice-connected death pension.  See 38 U.S.C.A. § 107; 38 C.F.R. § 3.40(b).  He had documented service in the Philippine Commonwealth Army. As a matter of law, such service is excluded from the definition of "active military service," as defined for purposes of the statutory provisions governing pensions administered by VA.  38 U.S.C.A. §§ 1501-1562.  Thus, there is no legal basis on which the claim can be granted.  See 38 U.S.C.A. § 107(a); 38 C.F.R. §§ 3.40, 3.41. 
III.  Accrued Benefits

Accrued benefits are defined as "periodic monetary benefits to which a payee was entitled at his death under existing ratings or decisions, or those based on evidence in the file at the date of death and due and unpaid for a period not to exceed two years."  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  Accrued benefits may be paid upon the death of a veteran to his or her spouse.  38 C.F.R. § 3.1000(a)(1)(i).  The application for accrued benefits must be filed within one year after the date of death.  38 C.F.R. § 3.1000(c). 

In this case, the appellant's spouse died in 1974.  The appellant first inquired about benefits in 1980 and filed a claim in 2010.  This was more than a year after her spouse's death.  The appellant has no legal entitlement to accrued benefits because her application for accrued benefits was not timely filed as required by the statute governing claims for accrued benefits. 


ORDER

Entitlement to nonservice-connected death pension benefits is denied. 

Entitlement to accrued benefits is denied. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


